     Case 2:18-cv-02483-JAK-E Document 64 Filed 07/29/19 Page 1 of 4 Page ID #:478




 1
     RAFEY S. BALABANIAN (SBN – 315962)
 2   rbalabanian@edelson.com
     J. AARON LAWSON (SNB – 319306)
 3   alawson@edelson.com
     EDELSON PC
 4   123 Townsend Street, Suite 100
     San Francisco, California 94107
 5   Tel: (415) 212-9300
     Fax: (415) 373-9435
 6

 7
     Counsel for Plaintiff and the Putative Classes

 8                     IN THE UNITED STATES DISTRICT COURT
 9
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
                                         WESTERN DIVISION
11

12    JONATHAN CARMEL, individually                    Case No. 2:18-CV-02483-JAK-E
      and on behalf of all others similarly
13    situated,                                        SUPPLEMENTAL BRIEF
                                                       REGARDING SUBJECT-MATTER
14                          Plaintiff,                 JURISDICTION
15           v.
16    MARK KARPELES,
17                          Defendant.
18

19
20          This submission responds to the Court’s order for additional briefing on the amount of

21 money in controversy at issue in this case. Plaintiff Carmel has suffered damages in the amount

22 of $52,493.22, and further seeks unquantified punitive damages and attorney’s fees. (See Dkt. 1 ¶

23 45-46.) The question is whether, through these latter categories of relief, Carmel’s complaint

24 places more than $75,000 in controversy. The answer is yes.

25          “[P]unitive damages are part of the amount in controversy in a civil action” if they are

26 recoverable under the applicable substantive law. Gibson v. Chrysler Corp., 261 F.3d 927, 945
27 (9th Cir. 2001). Punitive damages are available under California law when the defendant’s

28 conduct is fraudulent, as is alleged here. See Cal. Civil Code § 3294. “When assessing the
     PLAINTIFF’S OPP. TO KARPELES’S                                  CASE NO. 2:18-CV-02483-JAK-E
     MTN TO DISMISS THE COMPLAINT
     Case 2:18-cv-02483-JAK-E Document 64 Filed 07/29/19 Page 2 of 4 Page ID #:479




 1 probable amount of unspecified punitive damages for jurisdictional purposes, courts may look to
 2 verdicts in analogous cases as a reasonable approximation.” Campbell v. Hartford Life Ins. Co.,
 3 825 F. Supp. 2d 1005, 1008 (E.D. Cal. 2011) (citing Simmons v. PCR Tech., 209 F. Supp. 2d
 4 1029, 1033 (N.D. Cal. 2002)); see Bigby v. DS Waters of Am. Inc., No. CV 12-01362 2013 WL
 5 394876, at *4 (C.D. Cal. Jan. 30, 2013) (noting that courts may look to verdicts in “cases
 6 addressing similar facts and legal claims” to determine whether it is “more likely than not” that a
 7 punitive damages award would meet the amount-in-controversy requirement).
 8          Plaintiff was unable to locate any California cases involving similar facts. In plaintiff’s

 9 view, the most common analogous factual theory is an action for securities fraud, but punitive
10 damages are not available under either federal or California state securities laws. See Globus v.
11 Law Research Serv., Inc., 418 F.2d 1276, 1286 (2d Cir. 1969); Bowden v. Robinson, 67 Cal.
12 App. 3d 705, 714-15 (1977). Plaintiff was, however, able to locate several jury verdicts in cases
13 alleging fraud. As compared to the compensatory damages awarded, these punitive awards
14 ranged from a fraction of the awarded compensatory damages to astronomically (likely
15 unconstitutionally) high. See Cardoza v. Reed, No. SCV245387 (Sonoma Cnty. Super. Ct.) (in
16 case involving fraud in the sale of real estate, jury awarded $6.1 million in punitive damages and
17 $5 million in compensatory damages, compensatory amount later reduced), aff’d 2019 WL
18 1771293 (Cal. App. Apr. 23, 2019); Bahamas Surgery Center LLC v. Kimberly-Clark Corp., No.
19 CV 14-8390 DMG (PLAx), ECF No. 530 (C.D. Cal. May 15, 2017) (punitive damages awarded
20 at ratios of 90-1 and 384-1 in case alleging fraudulent misrepresentation, later reduced on
21 remittitur); Rusnak v. Salaman, No. BC491741, 2016 WL 3653548, at *9-10 (L.A. Cnty. Super.
22 Ct. Jan. 8, 2016) (in bench trial regarding allegedly fraudulent real estate transfers, court awarded
23 $1 million in punitive damages, equal to around 40% of the compensatory damages).
24          Assuming a judgment in Plaintiff’s favor, only an award at the very bottom of this range

25 would cause Carmel’s recovery to fall short of the amount in controversy threshold. (Given
26 compensatory damages of 52,493.22, any award of punitive damages must equal at least 43% of
27 this award to cross the jurisdictional threshold.) Thus, the amount-in-controversy requirement is
28 satisfied. See Campbell, 825 F. Supp. 3d at 1009 (finding that jurisdiction existed because “even
     PLAINTIFF’S SUPP. BR. REGARDING                  2               CASE NO. 2:18-CV-02483-JAK-E
     SUBJECT-MATTER JURISDICTION
     Case 2:18-cv-02483-JAK-E Document 64 Filed 07/29/19 Page 3 of 4 Page ID #:480




 1 a minimum award of punitive damages would satisfy the jurisdictional requirement”); Simmons,
 2 209 F. Supp. 3d at 1033 (finding that previous jury verdicts “amply demonstrate the potential for
 3 large punitive damage awards” despite “distinguishable facts”). What’s more, the Supreme Court
 4 has noted that punitive damages awards of two or three times actual damages are common. See
 5 BMW of N. Am., Inc. v. Gore, 517 U.S. 559, 581 & n.33 (1996). An award of that magnitude also
 6 would cross the jurisdictional threshold.
 7          On the other hand, attorneys’ fees count towards the amount in controversy only if they

 8 are guaranteed by contract or statute. See Galt G/S v. JSS Scandinavia, 142 F.3d 1150, 1156 (9th
 9 Cir. 1998). Neither is the case here.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     PLAINTIFF’S SUPP. BR. REGARDING                3              CASE NO. 2:18-CV-02483-JAK-E
     SUBJECT-MATTER JURISDICTION
     Case 2:18-cv-02483-JAK-E Document 64 Filed 07/29/19 Page 4 of 4 Page ID #:481




 1
 2                                      Respectfully submitted,
                                        JONATHAN CARMEL, individually and
 3                                      on behalf of all others similarly situated,
 4
 5 Dated: July 29, 2019                 By: /s/ J. Aaron Lawson
                                               One of Plaintiff’s Attorneys
 6
                                        RAFEY S. BALABANIAN (SBN–315962)
 7                                      rbalabanian@edelson.com
                                        J. AARON LAWSON (SBN–319306)
 8                                      alawson@edelson.com
                                        EDELSON PC
 9                                      123 Townsend Street, Suite 100
                                        San Francisco, California 94107
10                                      Tel: (415) 212-9300
11                                      Fax: (415) 373-9435

12                                      Counsel for Plaintiff and the Putative Class

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     PLAINTIFF’S SUPP. BR. REGARDING       1            CASE NO. 2:18-CV-02483-JAK-E
     SUBJECT-MATTER JURISDICTION
